--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10.58

 


 


 
LEASE AGREEMENT
 
LIBERTY PROPERTY LIMITED PARTNERSHIP
 
Landlord
 
AND
 
PHOTOMEDEX, INC.
 
Tenant
 
AT
 
Pennsylvania Business Campus
100 Lakeside Drive, Suite 100
Horsham, Pennsylvania  19044


 

PHDATA 4678961_4
 
 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT
 
INDEX
 
 
§
Section
Page
1
Basic Lease Terms and Definitions
1
 
2
Premises
2
 
3
Use
2
 
4
Term; Possession
2
 
5
Rent; Taxes
2
 
6
Operating Expenses
2
 
7
Services
3
 
8
Insurance; Waivers; Indemnification
3
 
9
Maintenance and Repairs
4
 
10
Compliance
4
 
11
Signs.
5
 
12
Alterations
5
 
13
Mechanics’ Liens
5
 
14
Landlord’s Right to Relocate Tenant; Right of Entry
5
 
15
Damage by Fire or Other Casualty
5
 
16
Condemnation
6
 
17
Quiet Enjoyment
6
 
18
Assignment and Subletting
6
 
19
Subordination; Mortgagee’s Rights
7
 
20
Tenant’s Certificate; Financial Information
7
 
21
Surrender
7
 
22
Defaults - Remedies
7
 
23
Tenant’s Authority
9
 
24
Liability of Landlord
9
 
25
Miscellaneous
10
 
26
Notices
10
 
27
Security Deposit
10
 
28
Tenant Improvements
11
 
29
Brokers
11
 
30
Option to Renew
11
 
31
Right of First Offer
11
 
32
Generator.
12
 


 


 

i
PHDATA 4678961_4
 
 

--------------------------------------------------------------------------------

 

THIS LEASE AGREEMENT is made by and between LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“Landlord”), and PHOTOMEDEX,
INC., a Nevada corporation (“Tenant”), and is dated as of the date on which this
Lease has been fully executed by Landlord and Tenant.
 
1. Basic Lease Terms and Definitions.
 
(a) Premises:  Suite 100, as shown on Exhibit “A”, consisting of 10,672 rentable
square feet.
 
(b) Building:  27,465 rentable square feet.
 
Address:  100 Lakeside Drive, Horsham, Pennsylvania 19044.
 
(c) Term:  Twenty-four (24) months (plus any partial month from the Commencement
Date until the first day of the next full calendar month during the Term).
 
(d) Commencement Date:  The later of (i) December 1, 2013 (the “Anticipated
Completion Date”), or (ii) the date of substantial completion of the Tenant
Improvements, but not later than the date Tenant takes possession of the
Premises for the conduct of its business, if earlier.
 
(e) Expiration Date:  The last day of the Term.
 
(f) Minimum Annual Rent:  Payable in monthly installments as follows:
 
Lease Month
Annual
Monthly
1 – 12
$96,048.00
$8,004.00
13 – 24
$96,048.00
$8,004.00



(g) Annual Operating Expenses:  $77,158.56 payable in monthly installments of
$6,429.88, subject to adjustment as provided in this Lease.
 
(h) Tenant’s Share:  38.86% (also see Definitions).
 
(i) Use:  General office.
 
(j) Security Deposit:  $28,867.76.
 
(k) Addresses For Notices:
 
Landlord:                 Liberty Property Limited
Partnership                                                                Tenant:Before
the Commencement Date:
5 Walnut Grove Drive, Suite
200                                                                                                                PhotoMedex,
Inc.
Horsham,
PA  19044                                                                147
Keystone Drive
Attention: Vice President/City ManagerMontgomeryville, PA  18936


On or after the Commencement Date:  Premises


(l) Guarantor:  Not required.
 
(m) Additional Defined Terms:  See Rider 1 for the definitions of other
capitalized terms.
 
(n) Contents:  The following are attached to and made a part of this Lease:
Rider 1 – Additional
Definitions                                                      Exhibits:                 “A”
– Plan showing Premises
“B” – Building Rules
“C” – Estoppel Certificate Form
“D” – Cleaning Schedule
“E” – Direct Payment Rider
“F” – Plan of Improvements

PHDATA 4678961_4
 
 

--------------------------------------------------------------------------------

 

2. Premises.  Landlord leases to Tenant and Tenant leases from Landlord the
Premises, together with the right in common with others to use the Common
Areas.  Tenant accepts the Premises, Building and Common Areas “AS IS”, without
relying on any representation, covenant or warranty by Landlord other than as
expressly set forth in this Lease.  Landlord and Tenant (a) acknowledge that all
square foot measurements are approximate and (b) stipulate and agree to the
rentable square footages set forth in Sections 1(a) and (b) above for all
purposes with respect to this Lease.
 
3. Use.  Tenant shall occupy and use the Premises only for the Use specified in
Section l above.  Tenant shall not permit any conduct or condition which may
endanger, disturb or otherwise interfere with any other Building occupant’s
normal operations or with the management of the Building.  Tenant may use all
Common Areas only for their intended purposes.  Landlord shall have exclusive
control of all Common Areas at all times.
 
4. Term; Possession. The Term of this Lease shall commence on the Commencement
Date and shall end on the Expiration Date, unless sooner terminated in
accordance with this Lease.  If Landlord is delayed in delivering possession of
all or any portion of the Premises to Tenant as of the Commencement Date, Tenant
will take possession on the date Landlord delivers possession, which date will
then become the Commencement Date (and the Expiration Date will be extended so
that the length of the Term remains unaffected by such delay).  Landlord shall
not be liable for any loss or damage to Tenant resulting from any delay in
delivering possession due to the holdover of any existing tenant or other
circumstances outside of Landlord’s reasonable control.
 
5. Rent; Taxes. Tenant agrees to pay to Landlord, without demand, deduction or
offset, Minimum Annual Rent and Annual Operating Expenses for the Term.  Tenant
shall pay the Monthly Rent, in advance, on the first day of each calendar month
during the Term, to an account designated by Landlord via the “Direct Payment
Rider” attached hereto as Exhibit “E” (unless Landlord designates otherwise) and
which Direct Payment Rider shall be executed by Tenant simultaneously with the
execution of this Lease; provided that Monthly Rent for the first full month
shall be paid at the signing of this Lease.  If the Commencement Date is not the
first day of the month, the Monthly Rent for that partial month shall be
apportioned on a per diem basis at the rate of $474.54 per day and shall be paid
on or before the Commencement Date.  Tenant shall pay Landlord a service and
handling charge equal to 5% of any Rent not paid within five (5) business days
after the date due.  In addition, any Rent, including such charge, not paid
within five (5) business days after the due date will bear interest at the
Interest Rate from the date due to the date paid.  Tenant shall, after receiving
notice thereof, pay before delinquent all taxes of any governmental authority
having jurisdiction levied or assessed upon, measured by, or arising from: (a)
the conduct of Tenant’s business; (b) Tenant’s leasehold estate; or (c) Tenant’s
personal property; unless Tenant is contesting the imposition of any such tax in
good faith and in compliance with all Laws (provided, however, that Tenant
expressly agrees that Tenant may not contest the imposition of any such tax if
such contest could (i) subject Landlord to any fines, penalties and/or
liability, or (ii) result in the imposition of a lien against the Premises or
the Property).  Additionally, Tenant shall pay to Landlord all sales, use,
transaction privilege, or other excise tax that may at any time be levied or
imposed upon, or measured by, any amount payable by Tenant under this Lease by
any governmental authority having jurisdiction, excluding any inheritance,
estate, succession, transfer, gift, income, franchise, corporate and/or excise
taxes imposed upon Landlord.
 
6. Operating Expenses. The amount of the Annual Operating Expenses set forth in
Section 1(g) above represents Tenant’s Share of the estimated Operating Expenses
for the calendar year in which the Term commences, excluding the cost of
electricity that will be separately metered to the Premises as set forth in
Section 7 below, and which shall be paid by Tenant directly to the utility
provider as set forth in Section 7 below.  Landlord may adjust such amount from
time to time if the estimated Annual Operating Expenses increase or decrease, so
long as such adjustment is reasonably determined by Landlord and Tenant is
notified in writing by Landlord with supporting evidence of such increase or
decrease; Landlord may also invoice Tenant separately from time to time for
Tenant’s Share of any extraordinary or unanticipated Operating Expenses, such as
removal of snow and ice from an unusually heavy snowfall, so long as such is
reasonably determined by Landlord and Tenant is notified in writing by Landlord
with supporting evidence of such expenses.  By April 30th of each year (and as
soon as practical after the expiration or termination of this Lease or, at
Landlord’s option, after a sale of the Property), Landlord shall provide Tenant
with a statement of Operating Expenses for the preceding calendar year or part
thereof.  Within thirty (30) days after delivery of the statement to Tenant,
Landlord or Tenant shall pay to the other the amount of any overpayment or
deficiency then due from one to the other or, at Landlord’s option (except after
the Term has expired or terminated other than for Tenant’s default), Landlord
may credit Tenant’s account for any overpayment.  If Tenant does not give
Landlord notice within thirty (30) days after receiving Landlord’s statement
that Tenant disagrees with the statement and specifying the items and amounts in
dispute, Tenant shall be deemed to have waived the right to contest the
statement.  Landlord’s and Tenant’s obligation to pay any overpayment or
deficiency due the other pursuant to this Section shall survive the expiration
or termination of this Lease.  Notwithstanding any other provision of this Lease
to the contrary, Landlord may, in its reasonable discretion, determine from time
to time the method of computing and allocating Operating Expenses, including the
method of allocating Operating Expenses to various types of space within the
Building to reflect any disparate levels of services provided to different types
of space.  If the Building is not fully occupied during any period, Landlord
shall make a reasonable adjustment based on occupancy in computing the Operating
Expenses for
 

 
PHDATA 4678961_4
 
2

--------------------------------------------------------------------------------

 

 
 
7. such period so that those Operating Expenses that vary based on level of
occupancy are computed as though the Building had been fully occupied.
 
8. Services. Landlord will furnish the following services for the normal use and
occupancy of the Premises for general office purposes:  (i) heating and air
conditioning in season during Normal Business Hours, (ii) water, (iii) trash
removal and janitorial services pursuant to the cleaning schedule attached as
Exhibit “D”, and (iv) such other services Landlord reasonably determines are
appropriate or necessary.  Electric service is separately metered to the
Premises and Tenant shall timely pay all charges therefor directly to the
utility company providing such electrical service.  If Tenant requests, and if
Landlord is able to furnish, services in addition to those identified above,
including heating or air conditioning outside of Normal Business Hours, Tenant
shall pay Landlord’s reasonable charge for such supplemental services.  If
because of Tenant’s density, equipment or other Tenant circumstances, Tenant
puts demands on the Building Systems in excess of those of the typical office
user in the Building, Landlord may install supplemental equipment and meters at
Tenant’s expense.  Except for the abatement expressly set forth in this Section
below, Landlord shall not be responsible or liable for any interruption in such
services, nor shall such interruption affect the continuation or validity of
this Lease.  Landlord shall have the exclusive right to select, and to change,
the companies providing such services to the Building or Premises.  Any wiring,
cabling or other equipment necessary to connect Tenant’s telecommunications
equipment shall be Tenant’s responsibility, and shall be installed in a manner
approved by Landlord.   In the event Landlord reasonably determines that
Tenant’s consumption of any utility or other service included in Operating
Expenses is excessive when compared with other occupants of the Property using
the Building for general office purposes, Landlord may invoice Tenant separately
for, and Tenant shall pay, within thirty (30) days after being billed therefor,
the cost of Tenant’s excessive consumption, as reasonably determined by
Landlord.  Notwithstanding the foregoing, in the event that any utility service
is not delivered for a period in excess of five (5) consecutive business days
solely as a result of the negligence or willful misconduct of Landlord, and if
Tenant is unable to reasonably use the Premises for the conduct of its business
by reason thereof, Rent shall thereafter abate until the interrupted service is
restored or Tenant conducts or is able to reasonably conduct business in the
Premises.
 
9. Insurance; Waivers; Indemnification.
 
(a) Landlord shall maintain insurance against loss or damage to the Building or
the Property with coverage for perils as set forth under the “Causes of
Loss-Special Form” or equivalent property insurance policy in an amount equal to
the full insurable replacement cost of the Building (excluding coverage of
Tenant’s personal property and any Alterations by Tenant), and such other
insurance, including rent loss coverage, as Landlord may reasonably deem
appropriate or as any Mortgagee may require.
 
(b) Tenant, at its expense, shall keep in effect commercial general liability
insurance, including blanket contractual liability insurance, covering Tenant’s
use of the Property, with such coverages and limits of liability as Landlord may
reasonably require, but not less than a $1,000,000.00 combined single limit with
a $3,000,000.00 general aggregate limit (which general aggregate limit may be
satisfied by an umbrella liability policy) for bodily injury or property damage;
however, such limits shall not limit Tenant’s liability hereunder.  The policy
shall name Landlord, Liberty Property Trust and any other associated or
affiliated entity as their interests may appear and at Landlord’s request, any
Mortgagee(s), as additional insureds, shall be written on an “occurrence” basis
and not on a “claims made” basis and shall be endorsed to provide that it is
primary to and not contributory to any policies carried by Landlord.  Tenant
expressly agrees to (i) provide Landlord with at least 30 days prior written
notice of any cancellation by Tenant of such policy or of any reduction by
Tenant in the limits of liability of such policy below the required limits
required to be maintained by Tenant hereunder, or (ii) notify Landlord in
writing within 2 business days after Tenant’s receipt of notice of any
cancellation by Tenant’s insurer of such policy or of any reduction by Tenant’s
insurer in the limits of liability of such policy below the required limits
required to be maintained by Tenant hereunder, all of which shall include a copy
of the insurer’s notice to Tenant.  The insurer shall be authorized to issue
such insurance, licensed to do business and admitted in the state in which the
Property is located and rated at least A VII in the most current edition of
Best’s Insurance Reports.  Tenant shall deliver to Landlord on or before the
Commencement Date or any earlier date on which Tenant accesses the Premises, and
at least 30 days prior to the date of each policy renewal, a certificate of
insurance evidencing such coverage.
 
(c) Landlord and Tenant each waive, and release each other from and against, all
claims for recovery against the other for any loss or damage to the property of
such party arising out of fire or other casualty coverable by a standard “Causes
of Loss-Special Form” property insurance policy with, in the case of Tenant,
such endorsements and additional coverages as are considered good business
practice in Tenant’s business, even if such loss or damage shall be brought
about by the fault or negligence of the other party or its Agents; provided,
however, such waiver by Landlord shall not be effective with respect to Tenant’s
liability described in Sections 9(b) and 10(d) below.  This waiver and release
is effective regardless of whether the releasing party actually maintains the
insurance described above in this subsection and is not limited to the amount of
insurance actually carried, or to the actual proceeds received after a
loss.  Each party shall have its insurance company that issues its property
coverage waive any rights of subrogation, and shall have the insurance company
include an endorsement acknowledging
 

 
PHDATA 4678961_4
 
3

--------------------------------------------------------------------------------

 

 
 
(d) this waiver, if necessary.  Tenant assumes all risk of damage of Tenant’s
property within the Property, including any loss or damage caused by water
leakage, fire, windstorm, explosion, theft, act of any other tenant, or other
cause.
 
(e) Tenant shall not be permitted to satisfy any of its insurance obligations
set forth in this Lease through any self-insurance or self-insured retention in
excess of $25,000.00.
 
(f) Subject to subsection (c) above, and except to the extent caused by the
negligence or willful misconduct of Landlord or its Agents, Tenant will
indemnify, defend, and hold harmless Landlord and its Agents from and against
any and all claims, actions, damages, liability and expense (including fees of
attorneys, investigators and experts) which may be asserted against, imposed
upon, or incurred by Landlord or its Agents and arising out of or in connection
with loss of life, personal injury or damage to property in or about the
Premises or arising out of the occupancy or use of the Property by Tenant or its
Agents or occasioned wholly or in part by any act or omission of Tenant or its
Agents, from the date that Tenant or its Agents first access the Premises until
the expiration or termination of this Lease, plus any time period that Tenant
remains in possession or occupancy of the Premises after the expiration or
termination of this Lease.  Tenant’s obligations pursuant to this subsection
shall survive the expiration or termination of this Lease.
 
10. Maintenance and Repairs.
 
(a) Landlord shall Maintain the Building, including the Premises, the Common
Areas, the Building Systems and any other improvements owned by Landlord located
on the Property.  If Tenant becomes aware of any condition that is Landlord’s
responsibility to repair, Tenant shall promptly notify Landlord of the condition
and then Landlord shall use commercially reasonable efforts to repair such
condition within a commercially reasonable time under the
circumstances.  Moreover, regardless of who bears responsibility for repair,
Tenant shall immediately notify Landlord if Tenant becomes aware of any areas of
water intrusion or mold growth in or about the Premises.
 
(b) Tenant at its sole expense shall keep the Premises in a neat and orderly
condition.  Alterations, repairs and replacements to the Property, including the
Premises, made necessary because of Tenant’s Alterations or installations, any
use or circumstances special or particular to Tenant, or any act or omission of
Tenant or its Agents shall be made at the sole expense of Tenant to the extent
not covered by any applicable insurance proceeds paid to Landlord (but not in
excess of Landlord’s commercially reasonable deductible), ordinary wear and tear
excepted.
 
11. Compliance.
 
(a) Tenant will, at its expense, promptly comply with all Laws now or
subsequently pertaining to Tenant’s specific use or manner of use or occupancy
of the Premises or to Alterations made by Tenant or to the acts or omissions of
Tenant or its Agents.  Tenant will pay any taxes or other charges by any
authority on Tenant’s property or trade fixtures or relating to Tenant’s use of
the Premises.  Neither Tenant nor its Agents shall use the Premises in any
manner that under any Law would require Landlord to make any Alteration to or in
the Building or Common Areas (without limiting the foregoing, Tenant shall not
use the Premises in any manner that would cause the Premises or the Property to
be deemed a “place of public accommodation” under the ADA and companion state
laws, if any, if such use would require any such Alteration).  Tenant shall be
responsible for compliance with the ADA, and any other Laws regarding
accessibility, with respect to the Premises.
 
(b) Tenant will comply, and will cause its Agents to comply, with the Building
Rules.  Landlord may adopt, and Tenant shall comply with, reasonable rules and
regulations to promote energy efficiency, sustainability and environmental
standards for the Property, as the same may be changed from time to time upon
reasonable notice to Tenant.
 
(c) Tenant agrees not to do anything or fail to do anything which will increase
the cost of Landlord’s insurance or which will prevent Landlord from procuring
policies (including public liability) from companies and in a form satisfactory
to Landlord.  If any breach of the preceding sentence by Tenant causes the rate
of fire or other insurance to be increased, Tenant shall pay the amount of such
increase as additional Rent within thirty (30) days after being billed.
 
(d) Tenant agrees that (i) no activity will be conducted on the Premises that
will use or produce any Hazardous Materials, except for activities which are
part of the ordinary course of Tenant’s business and are conducted in accordance
with all Environmental Laws (“Permitted Activities”); (ii) the Premises will not
be used for storage of any Hazardous Materials, except for materials used in the
Permitted Activities which are properly stored in a manner and location
complying with all Environmental Laws; (iii) no portion of the Premises or
Property will be used by Tenant or Tenant’s Agents for disposal of Hazardous
Materials; (iv) Tenant will keep on site and make available to Landlord, upon
Landlord’s request, copies of all Material Safety Data Sheets and other written
information prepared by manufacturers, importers or suppliers of any chemical
(except for normal household cleaning supplies); and (v) Tenant will immediately
notify Landlord of any violation by Tenant or
 

 
PHDATA 4678961_4
 
4

--------------------------------------------------------------------------------

 

 
 
(e) Tenant’s Agents of any applicable Environmental Laws or the release or
suspected release of Hazardous Materials in, under or about the Premises, and
Tenant shall immediately deliver to Landlord a copy of any notice, filing or
permit sent or received by Tenant with respect to the foregoing.  If at any time
during or after the Term, any portion of the Property is found to be
contaminated by Tenant or Tenant’s Agents or subject to conditions prohibited in
this Lease caused by Tenant or Tenant’s Agents, Tenant will indemnify, defend
and hold Landlord harmless from all claims, demands, actions, liabilities,
costs, expenses, attorneys’ fees, damages and obligations of any nature arising
from or as a result thereof, and Landlord shall have the right to direct
remediation activities, all of which shall be performed at Tenant’s
cost.  Tenant’s obligations pursuant to this subsection shall survive the
expiration or termination of this Lease.
 
12. Signs. Landlord will furnish Tenant Building standard identification signage
on the interior Building directory, if applicable, and on or beside the main
entrance door to the Premises and Building standard, shared signage on the
existing Building monument sign located on the Property, in common with other
tenants of the Building.  Tenant shall not place any signs on the Property
without the prior consent of Landlord, other than signs that are located wholly
within the interior of the Premises and not visible from the exterior of the
Premises.  Tenant shall maintain all signs installed by Tenant in good
condition. Tenant shall remove its signs at the termination of this Lease, shall
repair any resulting damage, and shall restore the Property to its condition
existing prior to the installation of Tenant’s signs.
 
13. Alterations.  Except for non-structural Alterations that (i) do not exceed
$5,000.00 in the aggregate, (ii) are not visible from the exterior of the
Premises, (iii) do not affect any Building System or the structural strength of
the Building, (iv) do not require penetrations into the floor, ceiling or walls,
and (v) do not require work within the walls, below the floor or above the
ceiling, Tenant shall not make or permit any Alterations in or to the Premises
without first obtaining Landlord’s consent, which consent shall not be
unreasonably withheld.  With respect to any Alterations made by or on behalf of
Tenant (whether or not the Alteration requires Landlord’s consent): (i) not less
than ten (10) days prior to commencing any Alteration, Tenant shall deliver to
Landlord the plans, specifications and necessary permits for the Alteration,
together with certificates evidencing that Tenant’s contractors and
subcontractors have adequate insurance coverage naming Landlord, Liberty
Property Trust and any other associated or affiliated entity as their interests
may appear as additional insureds; (ii) Tenant shall obtain Landlord’s prior
written approval of any contractor or subcontractor; (iii) the Alteration shall
be constructed with new materials, in a good and workmanlike manner, and in
compliance with all Laws and the plans and specifications delivered to, and, if
required above, approved by Landlord; (iv) the Alteration shall be performed in
accordance with Landlord’s reasonable requirements relating to sustainability
and energy efficiency; (v) Tenant shall pay Landlord all reasonable costs and
expenses in connection with Landlord’s review of Tenant’s plans and
specifications, and of any supervision or inspection of the construction
Landlord deems necessary; and (vi) upon Landlord’s request Tenant shall, prior
to commencing any Alteration, provide Landlord reasonable security against liens
arising out of such construction.  Any Alteration by Tenant shall be the
property of Tenant until the expiration or termination of this Lease; at that
time without payment by Landlord the Alteration shall remain on the Property and
become the property of Landlord unless Landlord gives notice to Tenant to remove
it, in which event Tenant will remove it, will repair any resulting damage and
will restore the Premises to the condition existing prior to Tenant’s
Alteration.  At Tenant’s request prior to Tenant making any Alterations,
Landlord will notify Tenant whether Tenant is required to remove the Alterations
at the expiration or termination of this Lease.  Tenant may install its trade
fixtures, furniture and equipment in the Premises, provided that the
installation and removal of them will not affect any structural portion of the
Property, any Building System or any other equipment or facilities serving the
Building or any occupant.
 
14. Mechanics’ Liens.  Tenant promptly shall pay for any labor, services,
materials, supplies or equipment furnished to Tenant in or about the Premises.
 Tenant shall keep the Premises and the Property free from any liens arising out
of any labor, services, materials, supplies or equipment furnished or alleged to
have been furnished to Tenant.  Tenant shall take all steps permitted by law in
order to avoid the imposition of any such lien.   Should any such lien or notice
of such lien be filed against the Premises or the Property, Tenant shall
discharge the same by bonding or otherwise within fifteen (15) days after Tenant
has notice that the lien or claim is filed regardless of the validity of such
lien or claim.
 
15. Landlord’s Right of Entry.  Tenant shall permit Landlord and its Agents to
enter the Premises at all reasonable times following reasonable notice (except
in an emergency) to inspect, Maintain, or make Alterations to the Premises or
Property, to exhibit the Premises for the purpose of sale or financing, and,
during the last 12 months of the Term, to exhibit the Premises to any
prospective tenant.  Landlord will make reasonable efforts not to inconvenience
Tenant in exercising such rights, but Landlord shall not be liable for any
interference with Tenant’s occupancy resulting from Landlord’s entry.
 
16. Damage by Fire or Other Casualty.  If the Premises or Common Areas shall be
damaged or destroyed by fire or other casualty, Tenant shall promptly notify
Landlord, and Landlord, subject to the conditions set forth in this Section,
shall repair such damage and restore the Premises or Common Areas to
substantially the same condition in which they were immediately prior to such
damage or destruction, but not including the repair, restoration or replacement
of the fixtures, equipment, or Alterations installed by or on behalf of
Tenant.  Landlord shall notify Tenant, within thirty (30) days after the date of
the casualty, if Landlord
 

 
PHDATA 4678961_4
 
5

--------------------------------------------------------------------------------

 

 
 
17. anticipates that the restoration will take more than one hundred eighty
(180) days from the date of the casualty to complete; in such event, either
Landlord or Tenant (unless the damage was caused by Tenant) may terminate this
Lease effective as of the date of casualty by giving notice to the other within
ten (10) days after Landlord’s notice.  If a casualty occurs during the last 12
months of the Term, Landlord may terminate this Lease unless Tenant has the
right to extend the Term for at least 3 more years and does so within thirty
(30) days after the date of the casualty.  Moreover, Landlord may terminate this
Lease if the loss is not covered by the insurance required to be maintained by
Landlord under this Lease.  Tenant will receive an abatement of Minimum Annual
Rent and Annual Operating Expenses to the extent the Premises are rendered
untenantable as a result of the casualty.
 
18. Condemnation.  If (a) all of the Premises are Taken, (b) any part of the
Premises is Taken and the remainder is insufficient in Landlord’s opinion for
the reasonable operation of Tenant’s business, or (c) any of the Property is
Taken, and, in Landlord’s opinion, it would be impractical or the condemnation
proceeds are insufficient to restore the remainder, then this Lease shall
terminate as of the date the condemning authority takes possession.  If this
Lease is not terminated, Landlord shall restore the Building to a condition as
near as reasonably possible to the condition prior to the Taking, the Minimum
Annual Rent shall be abated for the period of time all or a part of the Premises
is untenantable in proportion to the square foot area untenantable, and this
Lease shall be amended appropriately.  The compensation awarded for a Taking
shall belong to Landlord.  Except for any relocation benefits to which Tenant
may be entitled, Tenant hereby assigns all claims against the condemning
authority to Landlord, including, but not limited to, any claim relating to
Tenant’s leasehold estate.
 
19. Quiet Enjoyment.  Landlord covenants that Tenant, upon performing all of its
covenants, agreements and conditions of this Lease, shall have quiet and
peaceful possession of the Premises as against anyone claiming by or through
Landlord (including anyone claiming against Landlord through a mechanics’ lien),
subject, however, to the terms of this Lease.
 
20. Assignment and Subletting.
 
(a) Except as provided in Section (b) below, Tenant shall not enter into nor
permit any Transfer voluntarily or by operation of law, without the prior
consent of Landlord, which consent shall not be unreasonably withheld.  Without
limitation, Tenant agrees that Landlord’s consent shall not be considered
unreasonably withheld if (i) the proposed transferee is an existing tenant of
Landlord or an affiliate of Landlord, (ii) the business, business reputation, or
creditworthiness of the proposed transferee is unacceptable to Landlord, (iii)
Landlord or an affiliate of Landlord has comparable space available for lease by
the proposed transferee, or (iv) Tenant is in default under this Lease or any
act or omission has occurred which would constitute a default with the giving of
notice and/or the passage of time.  A consent to one Transfer shall not be
deemed to be a consent to any subsequent Transfer.  In no event shall any
Transfer relieve Tenant from any obligation under this Lease.  Landlord’s
acceptance of Rent from any person shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any Transfer.  Any
Transfer not in conformity with this Section 18 shall be void at the option of
Landlord.
 
(b) Landlord’s consent shall not be required in the event of any Transfer by
Tenant to an Affiliate provided that (i) the Affiliate has a tangible net worth
at least equal to that of Tenant as of the date of this Lease, (ii) Tenant
provides Landlord notice of the Transfer at least fifteen (15) days prior to the
effective date, together with current financial statements of the Affiliate
certified by an executive officer of the Affiliate, and (iii) in the case of an
assignment or sublease, Tenant delivers to Landlord an assumption agreement
reasonably acceptable to Landlord executed by Tenant and the Affiliate, together
with a certificate of insurance evidencing the Affiliate’s compliance with the
insurance requirements of Tenant under this Lease.
 
(c) The provisions of subsection (a) above notwithstanding, if Tenant proposes
to Transfer all of the Premises (other than to an Affiliate), Landlord may
terminate this Lease, either conditioned on execution of a new lease between
Landlord and the proposed transferee or without that condition.  If Tenant
proposes to enter into a Transfer of less than all of the Premises (other than
to an Affiliate), Landlord may amend this Lease to remove the portion of the
Premises to be transferred, either conditioned on execution of a new lease
between Landlord and the proposed transferee or without that condition.  If this
Lease is not so terminated or amended, Tenant shall pay to Landlord, immediately
upon receipt, the excess of (i) all compensation received by Tenant for the
Transfer over (ii) the Rent allocable to the Premises transferred.
 
(d) If Tenant requests Landlord’s consent to a Transfer, Tenant shall provide
Landlord, at least fifteen (15) days prior to the proposed Transfer, current
financial statements of the transferee certified by an executive officer of the
transferee, a complete copy of the proposed Transfer documents, and any other
information Landlord reasonably requests.  Immediately following any approved
assignment or sublease, Tenant shall deliver to Landlord an assumption agreement
reasonably acceptable to Landlord executed by Tenant and the transferee,
together with a certificate of insurance evidencing the transferee’s compliance
with the insurance requirements of Tenant under this Lease.  Tenant agrees to
reimburse Landlord for reasonable administrative and attorneys’ fees in
connection with the processing and documentation of any Transfer for which
Landlord’s consent is requested.
 

 
PHDATA 4678961_4
 
6

--------------------------------------------------------------------------------

 

 
 
21. Subordination; Mortgagee’s Rights.
 
(a) Tenant accepts this Lease subject and subordinate to any Mortgage now or in
the future affecting the Premises, provided that Tenant’s right of possession of
the Premises shall not be disturbed by the Mortgagee so long as Tenant is not in
default under this Lease.  This clause shall be self-operative, but within 10
days after request, Tenant shall execute and deliver any further instruments
confirming the subordination of this Lease and any further instruments of
attornment that the Mortgagee may reasonably request.  However, any Mortgagee
may at any time subordinate its Mortgage to this Lease, without Tenant’s
consent, by giving notice to Tenant, and this Lease shall then be deemed prior
to such Mortgage without regard to their respective dates of execution and
delivery; provided that such subordination shall not affect any Mortgagee’s
rights with respect to condemnation awards, casualty insurance proceeds,
intervening liens or any right which shall arise between the recording of such
Mortgage and the execution of this Lease.
 
(b) No Mortgagee shall be (i) liable for any act or omission of a prior
landlord, (ii) subject to any rental offsets or defenses against a prior
landlord, (iii) bound by any amendment of this Lease made without its written
consent, or (iv) bound by payment of Monthly Rent more than one month in advance
or liable for any other funds paid by Tenant to Landlord unless such funds
actually have been transferred to the Mortgagee by Landlord.
 
(c) The provisions of Sections 15 and 16 above notwithstanding, Landlord’s
obligation to restore the Premises after a casualty or condemnation shall be
subject to the consent and prior rights of any Mortgagee.
 
22. Tenant’s Certificate; Financial Information.  Within ten (10) days after
Landlord’s request from time to time, (a) Tenant shall execute, acknowledge and
deliver to Landlord, for the benefit of Landlord, Mortgagee, any prospective
Mortgagee, and any prospective purchaser of Landlord’s interest in the Property,
an estoppel certificate in the form of attached Exhibit “C” (or other form
requested by Landlord), modified as necessary to accurately state the facts
represented, and (b) Tenant shall furnish to Landlord, Landlord’s Mortgagee,
prospective Mortgagee and/or prospective purchaser reasonably requested
financial information.  Landlord agrees to keep any private financial
information provided to it by Tenant confidential (except for disclosure to the
parties listed in this subsection (b)), and any Mortgagee, prospective Mortgagee
and/or prospective purchaser with which Landlord shares such information shall
be informed by Landlord of the obligation to keep such information confidential.
 
23. Surrender.
 
(a) On the date on which this Lease expires or terminates, Tenant shall return
possession of the Premises to Landlord in the condition that the Premises was in
as of the Commencement Date, except for ordinary wear and tear, and except for
casualty damage or other conditions that Tenant is not required to remedy under
this Lease.  Prior to the expiration or termination of this Lease, Tenant shall
remove from the Property all furniture, trade fixtures, equipment, wiring and
cabling (unless Landlord directs Tenant otherwise), and all other personal
property installed by Tenant or its assignees or subtenants.  Tenant shall
repair any damage resulting from such removal and shall restore the Property to
the condition required in the first sentence of this subsection 21(a).  Any of
Tenant’s personal property not removed as required shall be deemed abandoned,
and Landlord, at Tenant’s expense, may remove, store, sell or otherwise dispose
of such property in such manner as Landlord may see fit and/or Landlord may
retain such property or sale proceeds as its property.  If Tenant does not
return possession of the Premises to Landlord in the condition required under
this Lease, Tenant shall pay Landlord all resulting damages Landlord may suffer.
 
(b) If Tenant remains in possession of the Premises after the expiration or
termination of this Lease, Tenant’s occupancy of the Premises shall be that of a
tenancy at will.  Tenant’s occupancy during any holdover period shall otherwise
be subject to the provisions of this Lease (unless clearly inapplicable), except
that the Monthly Rent shall be double the Monthly Rent payable for the last full
month immediately preceding the holdover.  No holdover or payment by Tenant
after the expiration or termination of this Lease shall operate to extend the
Term or prevent Landlord from immediate recovery of possession of the Premises
by summary proceedings or otherwise.  Any provision in this Lease to the
contrary notwithstanding, any holdover by Tenant shall constitute a default on
the part of Tenant under this Lease entitling Landlord to exercise, without
obligation to provide Tenant any notice or cure period, all of the remedies
available to Landlord in the event of a Tenant default, and Tenant shall be
liable for all damages, including consequential damages, that Landlord suffers
as a result of the holdover.
 
24. Defaults - Remedies.
 
(a) It shall be an Event of Default:
 
(i) If Tenant does not pay in full when due any and all Rent and, except as
provided in Section 22(d) below, Tenant fails to cure such default on or before
the date that is five (5) business days after Landlord gives Tenant notice of
default;
 

 
PHDATA 4678961_4
 
7

--------------------------------------------------------------------------------

 

 
 
(ii) If Tenant enters into or permits any Transfer in violation of Section 18
above;
 
(iii) If Tenant fails to observe and perform or otherwise breaches any other
provision of this Lease, and, except as provided in Section 22(d) below, Tenant
fails to cure the default on or before the date that is ten (10) days after
Landlord gives Tenant notice of default; provided, however, if the default
cannot reasonably be cured within ten (10) days following Landlord’s giving of
notice, Tenant shall be afforded additional reasonable time (not to exceed
thirty (30)  days following Landlord’s notice) to cure the default if Tenant
begins to cure the default within ten (10) days following Landlord’s notice and
continues diligently in good faith to completely cure the default; or
 
(iv) If Tenant becomes insolvent or makes a general assignment for the benefit
of creditors or offers a settlement to creditors, or if a petition in bankruptcy
or for reorganization or for an arrangement with creditors under any federal or
state law is filed by or against Tenant, or a bill in equity or other proceeding
for the appointment of a receiver for any of Tenant’s assets is commenced, or if
any of the real or personal property of Tenant shall be levied upon; provided
that any proceeding brought by anyone other than Landlord or Tenant under any
bankruptcy, insolvency, receivership or similar law shall not constitute an
Event of Default until such proceeding has continued unstayed for more than
sixty (60) consecutive days.
 
(b) If an Event of Default occurs, Landlord shall have the following rights and
remedies:
 
(i) Landlord, without any obligation to do so, may elect to cure the default on
behalf of Tenant, in which event Tenant shall reimburse Landlord upon demand for
any sums paid or costs incurred by Landlord (together with an administrative fee
of 15% thereof) in curing the default, plus interest at the Interest Rate from
the respective dates of Landlord’s incurring such costs, which sums and costs
together with interest at the Interest Rate shall be deemed additional Rent;
 
(ii) To enter and repossess the Premises, by breaking open locked doors if
necessary, and remove all persons and all or any property, by action at law or
otherwise, without being liable for prosecution or damages.  Landlord may, at
Landlord’s option, make Alterations and repairs in order to relet the Premises
and relet all or any part(s) of the Premises for Tenant’s account.  Tenant
agrees to pay to Landlord on demand any deficiency (taking into account all
costs incurred by Landlord) that may arise by reason of such reletting.  In the
event of reletting without termination of this Lease, Landlord may at any time
thereafter elect to terminate this Lease for such previous breach;
 
(iii) To accelerate the whole or any part of the Rent for the balance of the
Term, and declare the same to be immediately due and payable; and
 
(iv) To terminate this Lease and the Term without any right on the part of
Tenant to save the forfeiture by payment of any sum due or by other performance
of any condition, term or covenant broken.
 
(c) In addition to the rights and remedies provided in subsection (a) above, if
an Event of Default occurs relating to Tenant's non-payment of the Rent due
hereunder, Tenant hereby authorizes any attorney of any court of record of the
Commonwealth of Pennsylvania to appear for Tenant and to confess judgment
against Tenant, and in favor of Landlord, for all Rent due hereunder plus costs
and an attorney's collection commission equal to the greater of 10% of all Rent
or $1,000.00, for which this Lease or a true and correct copy hereof shall be
good and sufficient warrant.  TENANT UNDERSTANDS THAT THE FOREGOING PERMITS
LANDLORD TO ENTER A JUDGMENT AGAINST TENANT WITHOUT PRIOR NOTICE OR
HEARING.  ONCE SUCH A JUDGMENT HAS BEEN ENTERED AGAINST TENANT, ONE OR MORE
WRITS OF EXECUTION OR WRITS OF GARNISHMENT MAY BE ISSUED THEREON WITHOUT FURTHER
NOTICE TO TENANT AND WITHOUT A HEARING, AND, PURSUANT TO SUCH WRITS, LANDLORD
MAY CAUSE THE SHERIFF OF THE COUNTY IN WHICH ANY PROPERTY OF TENANT IS LOCATED
TO SEIZE TENANT'S PROPERTY BY LEVY OR ATTACHMENT.  IF THE JUDGMENT AGAINST
TENANT REMAINS UNPAID AFTER SUCH LEVY OR ATTACHMENT, LANDLORD CAN CAUSE SUCH
PROPERTY TO BE SOLD BY THE SHERIFF EXECUTING THE WRITS, OR, IF SUCH PROPERTY
CONSISTS OF A DEBT OWED TO TENANT BY ANOTHER ENTITY, LANDLORD CAN CAUSE SUCH
DEBT TO BE PAID DIRECTLY TO LANDLORD IN AN AMOUNT UP TO BUT NOT TO EXCEED THE
AMOUNT OF THE JUDGMENT OBTAINED BY LANDLORD AGAINST TENANT, PLUS THE COSTS OF
THE EXECUTION.  Such authority shall not be exhausted by one exercise thereof,
but judgment may be confessed as aforesaid from time to time as often as any of
the Rent and other sums shall fall due or be in arrears, and such powers may be
exercised as well after the expiration of the initial term of this Lease and
during any extended or renewal term of this Lease and after the expiration of
any extended or renewal term of this Lease.
 
Initials on behalf of Tenant:
 

 
PHDATA 4678961_4
 
8

--------------------------------------------------------------------------------

 



(d) Any provision to the contrary in this Section 22 notwithstanding, (i)
Landlord shall not be required to give Tenant the notice and opportunity to cure
provided in Section 22(a) above more than twice in any consecutive 12-month
period, and thereafter Landlord may declare an Event of Default without
affording Tenant any of the notice and cure rights provided under this Lease,
and (ii) Landlord shall not be required to give such notice prior to exercising
its rights if Tenant fails to comply with the provisions of Sections 13, 20 or
27 or in an emergency.
 
(e) No waiver by Landlord of any breach by Tenant shall be a waiver of any
subsequent breach, nor shall any forbearance by Landlord to seek a remedy for
any breach by Tenant be a waiver by Landlord of any rights and remedies with
respect to such or any subsequent breach.  Efforts by Landlord to mitigate the
damages caused by Tenant’s default shall not constitute a waiver of Landlord’s
right to recover damages hereunder.  No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy
provided herein or by law, but each shall be cumulative and in addition to every
other right or remedy given herein or now or hereafter existing at law or in
equity.  No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the total amount due Landlord under this Lease shall be deemed to be
other than on account, nor shall any endorsement or statement on any check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of Rent
due, or Landlord’s right to pursue any other available remedy.
 
(f) If either party commences an action against the other party arising out of
or in connection with this Lease, the prevailing party shall be entitled to have
and recover from the other party attorneys’ fees, costs of suit, investigation
expenses and discovery costs, including costs of appeal.
 
(g) Landlord and Tenant waive the right to a trial by jury in any action or
proceeding based upon or related to, the subject matter of this Lease.
 
(h) When this Lease and the Term or any extension thereof shall have been
terminated on account of any default by Tenant, or when the Term or any
extension thereof shall have expired, Tenant hereby authorizes any attorney of
any court of record of the Commonwealth of Pennsylvania to appear for Tenant and
for anyone claiming by, through or under Tenant and to confess judgment against
all such parties, and in favor of Landlord, in ejectment and for the recovery of
possession of the Premises, for which this Lease or a true and correct copy
hereof shall be good and sufficient warrant.  AFTER THE ENTRY OF ANY SUCH
JUDGMENT A WRIT OF POSSESSION MAY BE ISSUED THEREON WITHOUT FURTHER NOTICE TO
TENANT AND WITHOUT A HEARING.  If for any reason after such action shall have
been commenced it shall be determined and possession of the Premises remain in
or be restored to Tenant, Landlord shall have the right for the same default and
upon any subsequent default(s) or upon the termination of this Lease or Tenant's
right of possession as herein set forth, to again confess judgment as herein
provided, for which this Lease or a true and correct copy hereof shall be good
and sufficient warrant.
 
Initials on behalf of Tenant:
 
(i) The warrants to confess judgment set forth above shall continue in full
force and effect and be unaffected by amendments to this Lease or other
agreements between Landlord and Tenant even if any such amendments or other
agreements increase Tenant's obligations or expand the size of the Premises.
 
(j) TENANT EXPRESSLY AND ABSOLUTELY KNOWINGLY AND EXPRESSLY WAIVES AND RELEASES
(i) ANY RIGHT, INCLUDING, WITHOUT LIMITATION, UNDER ANY APPLICABLE STATUTE,
WHICH TENANT MAY HAVE TO RECEIVE A NOTICE TO QUIT PRIOR TO LANDLORD COMMENCING
AN ACTION FOR REPOSSESSION OF THE PREMISES AND (ii) ANY RIGHT WHICH TENANT MAY
HAVE TO NOTICE AND TO HEARING PRIOR TO A LEVY UPON OR ATTACHMENT OF TENANT'S
PROPERTY OR THEREAFTER AND (iii) ANY PROCEDURAL ERRORS IN CONNECTION WITH THE
ENTRY OF ANY SUCH JUDGMENT OR IN THE ISSUANCE OF ANY ONE OR MORE WRITS OF
POSSESSION OR EXECUTION OR GARNISHMENT THEREON.
 
Initials on behalf of Tenant:
 
25. Tenant’s Authority.  Tenant represents and warrants to Landlord that:  (a)
Tenant is duly formed, validly existing and in good standing under the laws of
the state under which Tenant is organized, and qualified to do business in the
state in which the Property is located, and (b) the person(s) signing this Lease
are duly authorized to execute and deliver this Lease on behalf of Tenant.
 
26. Liability of Landlord.  The word “Landlord” in this Lease includes the
Landlord executing this Lease as well as its successors and assigns, each of
which shall have the same rights, remedies, powers, authorities and privileges
as it would have
 

 
PHDATA 4678961_4
 
9

--------------------------------------------------------------------------------

 

 
 
27. had it originally signed this Lease as Landlord.  Any such person or entity,
whether or not named in this Lease, shall have no liability under this Lease
after it ceases to hold title to the Premises except for obligations already
accrued (and, as to any unapplied portion of Tenant’s Security Deposit, Landlord
shall be relieved of all liability upon transfer of such portion to its
successor in interest).  Tenant shall look solely to Landlord’s successor in
interest for the performance of the covenants and obligations of the Landlord
hereunder which subsequently accrue.  Landlord shall not be deemed to be in
default under this Lease unless Tenant gives Landlord notice specifying the
default and Landlord fails to cure the default within a reasonable period
following Tenant’s notice.  In no event shall Landlord be liable to Tenant for
any loss of business or profits of Tenant or for consequential, punitive or
special damages of any kind.  Neither Landlord nor any principal of Landlord nor
any owner of the Property, whether disclosed or undisclosed, shall have any
personal liability with respect to any of the provisions of this Lease or the
Premises; Tenant shall look solely to the equity of Landlord in the Property for
the satisfaction of any claim by Tenant against Landlord.
 
28. Miscellaneous.
 
(a) The captions in this Lease are for convenience only, are not a part of this
Lease and do not in any way define, limit, describe or amplify the terms of this
Lease.
 
(b) This Lease represents the entire agreement between the parties hereto and
there are no collateral or oral agreements or understandings between Landlord
and Tenant with respect to the Premises or the Property.  No rights, easements
or licenses are acquired in the Property or any land adjacent to the Property by
Tenant by implication or otherwise except as expressly set forth in this
Lease.  This Lease shall not be modified in any manner except by an instrument
in writing executed by the parties.  The masculine (or neuter) pronoun and the
singular number shall include the masculine, feminine and neuter genders and the
singular and plural number.  The word “including” followed by any specific
item(s) is deemed to refer to examples rather than to be words of
limitation.  The word “person” includes a natural person, a partnership, a
corporation, a limited liability company, an association and any other form of
business association or entity.  Both parties having participated fully and
equally in the negotiation and preparation of this Lease, this Lease shall not
be more strictly construed, nor any ambiguities in this Lease resolved, against
either Landlord or Tenant.
 
(c) Each covenant, agreement, obligation, term, condition or other provision
contained in this Lease shall be deemed and construed as a separate and
independent covenant of the party bound by, undertaking or making the same, not
dependent on any other provision of this Lease unless otherwise expressly
provided.  All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.
 
(d) If any provisions of this Lease shall be declared unenforceable in any
respect, such unenforceability shall not affect any other provision of this
Lease, and each such provision shall be deemed to be modified, if possible, in
such a manner as to render it enforceable and to preserve to the extent possible
the intent of the parties as set forth herein.  This Lease shall be construed
and enforced in accordance with the laws of the state in which the Property is
located.
 
(e) This Lease shall be binding upon and inure to the benefit of Landlord and
Tenant and their respective heirs, personal representatives and permitted
successors and assigns.  All persons liable for the obligations of Tenant under
this Lease shall be jointly and severally liable for such obligations.
 
(f) Tenant shall not record this Lease or any memorandum without Landlord’s
prior consent.
 
29. Notices.  Any notice, consent or other communication under this Lease shall
be in writing and addressed to Landlord or Tenant at their respective addresses
specified in Section 1 above (or to such other address as either may designate
by notice to the other) with a copy to any Mortgagee or other party designated
by Landlord.  Each notice or other communication shall be deemed given if sent
by prepaid overnight delivery service or by certified mail, return receipt
requested, postage prepaid or in any other manner, with delivery in any case
evidenced by a receipt, and shall be deemed to have been given on the day of
actual delivery to the intended recipient or on the business day delivery is
refused.  The giving of notice by Landlord’s attorneys, representatives and
agents under this Section shall be deemed to be the acts of Landlord.
 
30. Security Deposit.  At the time of signing this Lease, Tenant shall deposit
with Landlord the Security Deposit to be retained by Landlord as cash security
for the faithful performance and observance by Tenant of the provisions of this
Lease.  Tenant shall not be entitled to any interest on the Security
Deposit.  Landlord shall have the right to commingle the Security Deposit with
its other funds.  Landlord may use the whole or any part of the Security Deposit
for the payment of any amount as to which Tenant is in an Event of Default or to
compensate Landlord for any loss or damage it may suffer by reason of an Event
of Default under this Lease.  If Landlord uses all or any portion of the
Security Deposit as herein provided, within 10 days after demand, Tenant shall
pay Landlord cash in an amount equal to that portion of the Security Deposit
used by Landlord.  If Tenant complies fully and
 

 
PHDATA 4678961_4
 
10

--------------------------------------------------------------------------------

 

 
 
31. faithfully with all of the provisions of this Lease, the Security Deposit
shall be returned to Tenant after the Expiration Date and surrender of the
Premises to Landlord.
 
32. Tenant Improvements.
 
(a)           Landlord shall complete the Tenant Improvements in accordance with
the plans or the description of improvements attached hereto as Exhibit
“F”.  All necessary construction shall be substantially completed ready for use
and occupancy by Tenant on the Anticipated Completion Date, subject to extension
for delays due to any cause beyond the reasonable control of Landlord or
Landlord’s contractors or suppliers.  All construction shall be done in a good
and workmanlike manner and shall comply at the time of completion with all
applicable Laws (including the ADA) of the governmental authorities having
jurisdiction.
 
(b)           Tenant’s occupancy of the Premises shall constitute Tenant’s
acceptance of the Tenant Improvements, subject to completion by Landlord of
items set forth on a mutually agreed-upon punchlist of incomplete items prepared
at the time of substantial completion of the Tenant Improvements.
 
(c)           Tenant and its Agents shall have the right, at Tenant’s own risk,
expense and responsibility, at all reasonable times prior to the Commencement
Date, to enter the Premises for the purpose of taking measurements and
installing its furnishings and equipment, provided that Tenant does not
interfere with or delay the Tenant Improvements, Tenant uses contractors and
workers compatible with the contractors and workers engaged by Landlord, and
Tenant obtains Landlord’s prior written consent.
 
(d)           If the date of substantial completion of the Tenant Improvements
is delayed by Tenant or its Agents, then the Tenant Improvements shall be deemed
to be substantially complete on the Anticipated Completion Date, as extended for
reasons other than those caused by Tenant or its Agents.”
 
33. Brokers. Tenant agrees that it has dealt with no brokers in connection with
this Lease, except for The Flynn Company, whose commission shall be paid by
Landlord pursuant to separate agreement.  Tenant agrees to indemnify and hold
Landlord harmless from any and all claims for commissions or fees in connection
with the Premises and this Lease from any other real estate brokers or agents
with whom it may have dealt.
 
34. Option to Renew.
 
(a)           Provided that Landlord has not given Tenant notice of default more
than two (2) times, that there then exists no Event of Default by Tenant under
this Lease, nor any event that with the giving of notice and/or the passage of
time would constitute an Event of Default, and that Tenant is the sole occupant
of the Premises, Tenant shall have the right and option to extend the Term of
this Lease for one (1) additional period of twelve (12) months, exercisable by
giving Landlord prior written notice, on or before that date that is six (6)
months prior to the Expiration Date, of Tenant’s election to extend the Term of
this Lease; it being agreed that time is of the essence and that this option is
personal to Tenant and is non-transferable to any assignee or sublessee
(regardless of whether any such assignment or sublease was made with or without
Landlord’s consent) or other party.
 
(b)           Such extension shall be under the same terms and conditions as
provided in this Lease except as follows:
 
(i)           the additional period shall begin on the day after the initial
Expiration Date and thereafter the Expiration Date shall be deemed to be the
date that is twelve (12) months after the initial Expiration Date;
 
(ii)           there shall be no further options to extend; and
 
(iii)           the Minimum Annual Rent for the additional period shall be as
follows:
 
Lease Month
Annual
Monthly
25 – 36
$101,384.00
$8,448.67
 

35.  Right of First Offer.  In the event Tenant requires additional space in the
Building for the conduct of its business, Tenant shall notify Landlord in
writing of Tenant’s space needs within the Building (“Tenant’s Space
Notice”).  Subject to the
 

 
PHDATA 4678961_4
 
11

--------------------------------------------------------------------------------

 

 
 
36. tenant in occupancy of any ROFO Space (as hereinafter defined) renewing or
extending such tenant’s term (regardless of whether any such tenant has an
option to renew or extend the term under its lease) and to the prior rights of
any other tenants in the Building, for a period of six (6) months after the date
of Landlord’s receipt of Tenant’s Space Notice, Landlord shall notify Tenant
(“Offer Notice”) each time during any such six (6) month period of the Term or
any extension or renewal thereof that Landlord becomes aware of the availability
or impending availability for lease of space in the Building that is contiguous
to the Premises (the “ROFO Space”) by any party other than the tenant then in
occupancy of any such ROFO Space, provided that Landlord has not given Tenant
notice of default more than two (2) times, that there then exists no Event of
Default by Tenant under this Lease, nor any event that with the giving of notice
and/or the passage of time would constitute an Event of Default, and that Tenant
is the sole occupant of the Premises, subject to the following:
 
(a)           Each Offer Notice shall describe the ROFO Space and the date as of
which such ROFO Space shall be available for lease.  Tenant shall have five (5)
days following the date of an Offer Notice within which to notify Landlord in
writing (“Tenant’s Notice”) that Tenant is interested in leasing the ROFO
Space.  If Tenant timely sends Tenant’s Notice, Landlord and Tenant shall have
ten (10) days following Landlord’s receipt of Tenant’s Notice within which to
negotiate mutually satisfactory terms for the leasing of the ROFO Space and to
enter into an amendment to this Lease.  If Tenant does not timely deliver the
Tenant Notice or enter into such an amendment with Landlord, then this right of
first offer to lease the ROFO Space will lapse and be of no further force or
effect and Landlord shall have the right to lease the ROFO Space to any third
party on any terms and conditions.
 
(b)           This right of first offer to lease such ROFO Space is personal to
Tenant and is non-transferable to any assignee or sublessee (regardless of
whether any such assignment or sublease was made with or without Landlord’s
consent) or other party.


Landlord’s approval:




Regional
Director                                                                City
Manager


 
37. Generator. Provided Tenant is not then in default under this Lease, Tenant
shall have the right and option, at its sole risk, responsibility, cost and
expense, to install, maintain and repair a back-up generator (“Generator”) on
the Property, under and subject to the following conditions:
 
(a)           Tenant shall comply with all applicable Laws and shall obtain, and
deliver to Landlord written evidence of, any approval(s) required under any
applicable Laws or recorded covenants or restrictions applicable to the Property
and copies of all permits and approvals therefor.
 
(b)           Tenant shall obtain Landlord’s prior approval of the location of
the Generator on the Property and of the specifications for the
Generator.  Tenant shall enclose and screen the Generator and concrete pad on
which it will be located with pre-cast concrete panels matching the exterior of
the Building or other screening satisfactory to Landlord and otherwise in a
manner satisfactory to Landlord.  Tenant shall pay all costs associated with the
installation, screening, maintenance and repair of the Generator on the
Property, including without limitation, reasonable costs and fees Landlord may
incur for professional or contractor review and approval and commercially
reasonable landscaping costs.
 
(c)           Tenant shall comply with the provisions of Sections 12 and 13 of
this Lease.
 
(d)           At least three (3) business days prior to installation or removal
of the Generator, Tenant shall notify Landlord of the date and time of such
removal or installation.  Tenant shall remove or install the Generator only if
Landlord has had such opportunity to be present with Tenant at the removal or
installation.
 
(e)           Tenant shall maintain the Generator in a safe, good and orderly
condition.  The installation, maintenance, repair and removal of the Generator
shall be performed at Tenant’s sole expense in a manner which will not impair
the integrity of, damage or adversely affect the warranty applicable to, any
portion of the Property.
 
(f)           No later than the expiration or sooner termination of the Term, at
Tenant’ s sole expense, Tenant shall remove the Generator and all wiring
therefrom to and through the Building and repair any resulting damage, including
without limitation, damage to landscaping or paving.  Tenant shall also be
responsible for restoring all affected areas to the condition existing prior to
the installation of the Generator.  Tenant shall comply with all Laws in
connection with the removal of the Generator and shall deliver to Landlord
copies of all required permits and approvals in connection with such removal.
 

 
PHDATA 4678961_4
 
12

--------------------------------------------------------------------------------

 



 
(g)           Tenant’s indemnification of Landlord pursuant to Section 8(e) of
this Lease also applies to the Generator and Tenant’s use of any portion of the
Property therefor.  Without limiting the foregoing, Tenant solely shall be
responsible for any damages or injury caused by or in any way relating to the
Generator, including, but not limited to, damage or injury to persons or
property, including the Property, caused by reason of any leaking of fuel
therefrom.
 
(h)           In the event the cost of Landlord’s insurance on the Building is
increased as a result of the installation of the Generator, Tenant shall pay for
the increase in such insurance as set forth in subsection Section 10(c) of this
Lease.
 
Landlord and Tenant have executed this Lease on the respective date(s) set forth
below.
 
 
 
 

  Landlord:     LIBERTY PROPERTY LIMITED PARTNERSHIP             By:  Liberty
Property Trust, Sole General Partner          
Date signed:
By:
/s/ Robert E. Fenza             09/27/13         Name:  Robert E. Fenza       
Title: Executive Vice President & COO           

 
 
Date signed:
Tenant:            09/25/13        PHOTOMEDEX, INC.                  
  /s/ Judy Danial   
By:
/s/ Michael R. Stewart   Name: Judy Danial   Name: Michael R. Stewart   Title: 
Corporate Paralegal   Title: Executive Vice President        

 





 
PHDATA 4678961_4
 
13

--------------------------------------------------------------------------------

 

Rider 1 to Lease Agreement
 
(Multi-Tenant Office)
 


 
ADDITIONAL DEFINITIONS
 


 
“ADA” means the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et
seq.), as amended and supplemented from time to time.
 
“Affiliate” means (i) any entity controlling, controlled by, or under common
control of, Tenant, (ii) any successor to Tenant by merger, consolidation or
reorganization, and (iii) any purchaser of all or substantially all of the
assets of Tenant as a going concern.
 
“Agents” of a party means such party’s employees, agents, representatives,
contractors, licensees or invitees.
 
“Alteration” means any addition, alteration or improvement to the Premises or
Property, as the case may be.
 
“Building Rules” means the rules and regulations attached to this Lease as
Exhibit “B” as they may be amended from time to time.
 
“Building Systems” means any electrical, mechanical, structural, plumbing,
heating, ventilating, air conditioning, sprinkler, life safety or security
systems serving the Building.
 
“Common Areas” means all areas and facilities as provided by Landlord from time
to time for the use or enjoyment of all tenants in the Building or Property,
including, if applicable, lobbies, hallways, restrooms, elevators, driveways,
sidewalks, parking, loading and landscaped areas.
 
“Environmental Laws” means all present or future federal, state or local laws,
ordinances, rules or regulations (including the rules and regulations of the
federal Environmental Protection Agency and comparable state agency) relating to
the protection of human health or the environment.
 
“Event of Default” means a default described in Section 22(a) of this Lease.
 
“Hazardous Materials” means pollutants, contaminants, toxic or hazardous wastes
or other materials the removal of which is required or the use of which is
regulated, restricted, or prohibited by any Environmental Law.
 
“Interest Rate” means interest at the rate of 1½% per month.
 
“Land” means the lot or plot of land on which the Building is situated or the
portion thereof allocated by Landlord to the Building.
 
“Laws” means all applicable laws, ordinances, rules, orders, regulations,
guidelines and other requirements of federal, state or local governmental
authorities or of any private association or contained in any restrictive
covenants or other declarations or agreements, now or subsequently pertaining to
the Property or the use and occupation of the Property.
 
“Lease Year” means the period from the Commencement Date through the succeeding
12 full calendar months (including for the first Lease Year any partial month
from the Commencement Date until the first day of the first full calendar month)
and each successive 12-month period thereafter during the Term.
 
“Maintain” means to provide such maintenance, repair and, to the extent
necessary and appropriate, replacement, as may be needed to keep the subject
property in good condition and repair.  Maintenance also includes utilizing such
building-performance assessment tools and energy-optimizing practices that
Landlord in its discretion reasonably deems necessary and appropriate for
planning, designing, installing, testing, operating and maintaining the Building
Systems and Common Areas in an energy efficient manner and providing a safe and
comfortable work environment, with a view toward achieving improved overall
Building performance and minimizing the Building’s impact on the environment.
 

Page 1 of 2
PHDATA 4678961_4
 
 

--------------------------------------------------------------------------------

 



 


 
“Monthly Rent” means the monthly installment of Minimum Annual Rent plus the
monthly installment of estimated Annual Operating Expenses payable by Tenant
under this Lease.
 
“Mortgage” means any mortgage, deed of trust or other lien or encumbrance on
Landlord’s interest in the Property or any portion thereof, including without
limitation any ground or master lease if Landlord’s interest is or becomes a
leasehold estate.
 
“Mortgagee” means the holder of any Mortgage, including any ground or master
lessor if Landlord’s interest is or becomes a leasehold estate.
 
“Normal Business Hours” means 8:00 a.m. to 6:00 p.m., Monday through Friday,
legal holidays excepted.
 
“Operating Expenses” means all costs, fees, charges and expenses incurred or
charged by Landlord in connection with the ownership, operation, maintenance and
repair of, and services provided to, the Property, including, but not limited
to, (i) the charges at standard retail rates for any services provided by
Landlord pursuant to Section 7 of this Lease, (ii) the cost of insurance carried
by Landlord pursuant to Section 8 of this Lease together with the cost of any
deductible paid by Landlord in connection with an insured loss, (iii) Landlord’s
cost to Maintain the Property pursuant to Section 9 of this Lease, (iv) the cost
of trash collection, (v) to the extent not otherwise payable by Tenant pursuant
to Section 5 of this Lease, all levies, taxes (including real estate taxes,
sales taxes and gross receipt taxes), assessments, liens, license and permit
fees, together with the reasonable cost of contesting any of the foregoing,
which are applicable to the Term, and which are imposed by any authority or
under any Law, or pursuant to any recorded covenants or agreements, upon or with
respect to the Property, or any improvements thereto, or directly upon this
Lease or the Rent or upon amounts payable by any subtenants or other occupants
of the Premises, or against Landlord because of Landlord’s estate or interest in
the Property, (vi) the annual amortization (over their estimated economic useful
life or payback period, whichever is shorter) of the costs (including reasonable
financing charges) of capital improvements or replacements (a) required by any
Laws, (b) made for the purpose of reducing Operating Expenses, or (c) made for
the purpose of directly enhancing the safety of tenants in the Building, (vii) a
management and administrative fee, and (viii) costs to process the certification
or re-certification of the Building pursuant to any applicable environmental
rating system (such as Energy Star or LEED), including, applying, reporting,
tracking and related reasonable consultant’s fees associated therewith.  The
foregoing notwithstanding, Operating Expenses will not include:  (i)
depreciation on the Building, (ii) financing and refinancing costs (except as
provided above), interest on debt or amortization payments on any mortgage, or
rental under any ground or underlying lease, (iii) leasing commissions,
advertising expenses, tenant improvements or other costs directly related to the
leasing of the Property, (iv) income, excess profits or corporate capital stock
tax imposed or assessed upon Landlord, unless such tax or any similar tax is
levied or assessed in lieu of all or any part of any taxes includable in
Operating Expenses above, or (v) costs of alterations, repairs, capital
improvements, equipment replacement and other items which under generally
accepted accounting principles are properly classified as capital expenditures,
except that the annual amortization of these costs shall be included to the
extent otherwise expressly permitted in this Lease.  If Landlord elects to
prepay real estate taxes during any discount period, Landlord shall be entitled
to the benefit of any such prepayment.  Landlord shall have the right to
directly perform (by itself or through an affiliate) any services provided under
this Lease provided that the Landlord’s charges included in Operating Expenses
for any such services shall not exceed competitive market rates for comparable
services.


“Property” means the Land, the Building, the Common Areas, and all appurtenances
to them.
 
“Rent” means the Minimum Annual Rent, Annual Operating Expenses and any other
amounts payable by Tenant to Landlord under this Lease.
 
“Taken” or “Taking” means acquisition by a public authority having the power of
eminent domain by condemnation or conveyance in lieu of condemnation.
 
“Tenant Improvements” means the improvements to be performed by Landlord
pursuant to Section 28 of this Lease.
 
“Tenant’s Share” means the percentage obtained by dividing the rentable square
feet of the Premises by the rentable square feet of the Building, as set forth
in Section 1 of this Lease.
 
“Transfer” means (i) any assignment, transfer, pledge or other encumbrance of
all or a portion of Tenant’s interest in this Lease, (ii) any sublease, license
or concession of all or a portion of Tenant’s interest in the Premises, or (iii)
any transfer of a controlling interest in Tenant.
 

Page 2 of 2
PHDATA 4678961_4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
PLAN SHOWING PREMISES
 

A- 1
PHDATA 4678961_4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “B”
 
BUILDING RULES
 
1. Any sidewalks, lobbies, passages, elevators and stairways shall not be
obstructed or used by Tenant for any purpose other than ingress and egress from
and to the Premises.  Landlord shall in all cases retain the right to control or
prevent access by all persons whose presence, in the judgment of Landlord, shall
be prejudicial to the safety, peace or character of the Property.
 
2. The toilet rooms, toilets, urinals, sinks, faucets, plumbing or other service
apparatus of any kind shall not be used for any purposes other than those for
which they were installed, and no sweepings, rubbish, rags, ashes, chemicals or
other refuse or injurious substances shall be placed therein or used in
connection therewith or left in any lobbies, passages, elevators or stairways.
 
3. Tenant shall not impair in any way the fire safety system and shall comply
with all safety, fire protection and evacuation procedures and regulations
established by Landlord, any governmental agency or any insurance company
insuring the Building, including without limitation the insurer’s Red Tag Permit
System, Hot Work Permit System and all other fire protection impairment
procedures.  No person shall go on the roof without Landlord’s prior written
permission.
 
4. Skylights, windows, doors and transoms shall not be covered or obstructed by
Tenant, and Tenant shall not install any window covering which would affect the
exterior appearance of the Building, except as approved in writing by
Landlord.  Tenant shall not remove, without Landlord’s prior written consent,
any shades, blinds or curtains in the Premises.
 
5. Without Landlord’s prior written consent, Tenant shall not hang, install,
mount, suspend or attach anything from or to any sprinkler, plumbing, utility or
other lines.  If Tenant hangs, installs, mounts, suspends or attaches anything
from or to any doors, windows, walls, floors or ceilings, Tenant shall spackle
and sand all holes and repair any damage caused thereby or by the removal
thereof at or prior to the expiration or termination of the Lease.
 
6. Tenant shall not change any locks nor place additional locks upon any doors.
 
7. Tenant shall not use nor keep in the Building any matter having an offensive
odor, nor explosive or highly flammable material, nor shall any animals other
than handicap assistance dogs in the company of their masters be brought into or
kept in or about the Property.
 
8. If Tenant desires to introduce electrical, signaling, telegraphic,
telephonic, protective alarm or other wires, apparatus or devices, Landlord
shall direct where and how the same are to be placed, and except as so directed,
no installation boring or cutting shall be permitted.  Landlord shall have the
right to prevent and to cut off the transmission of excessive or dangerous
current of electricity or annoyances into or through the Building or the
Premises and to require the changing of wiring connections or layout at Tenant’s
expense, to the extent that Landlord may deem necessary, and further to require
compliance with such reasonable rules as Landlord may establish relating
thereto, and in the event of non-compliance with the requirements or rules,
Landlord shall have the right immediately to cut wiring or to do what it
considers necessary to remove the danger, annoyance or electrical interference
with apparatus in any part of the Building.  All wires installed by Tenant must
be clearly tagged at the distributing boards and junction boxes and elsewhere
where required by Landlord, with the number of the office to which said wires
lead, and the purpose for which the wires respectively are used, together with
the name of the concern, if any, operating same.  No machinery of any kind other
than customary small business machines shall be allowed in the Premises.  Tenant
shall not use any method of heating, air conditioning or air cooling other than
that provided by Landlord.
 
9. Tenant shall not place weights anywhere beyond the safe carrying capacity of
the Building which is designed to normal office building standards for floor
loading capacity.  Landlord shall have the right to exclude from the Building
heavy furniture, safes and other articles which may be hazardous or to require
them to be located at designated places in the Premises.
 
10. The use of rooms as sleeping quarters is strictly prohibited at all times.
 
11. Tenant shall have the right, at Tenant’s sole risk and responsibility, to
use only Tenant’s Share of the parking spaces at the Property as reasonably
determined by Landlord.  Tenant shall comply with all parking regulations
promulgated by Landlord from time to time for the orderly use of the vehicle
parking areas, including without limitation the
 

B- 1
PHDATA 4678961_4
 
 

--------------------------------------------------------------------------------

 

 
 
12. following: Parking shall be limited to automobiles, passenger or equivalent
vans, motorcycles, light four wheel pickup trucks and (in designated areas)
bicycles.  No vehicles shall be left in the parking lot overnight without
Landlord’s prior written approval.  Parked vehicles shall not be used for
vending or any other business or other activity while parked in the parking
areas.  Vehicles shall be parked only in striped parking spaces, except for
loading and unloading, which shall occur solely in zones marked for such
purpose, and be so conducted as to not unreasonably interfere with traffic flow
within the Property or with loading and unloading areas of other
tenants.  Employee and tenant vehicles shall not be parked in spaces marked for
visitor parking or other specific use.  All vehicles entering or parking in the
parking areas shall do so at owner’s sole risk and Landlord assumes no
responsibility for any damage, destruction, vandalism or theft.  Tenant shall
cooperate with Landlord in any measures implemented by Landlord to control abuse
of the parking areas, including without limitation access control programs,
tenant and guest vehicle identification programs, and validated parking
programs, provided that no such validated parking program shall result in Tenant
being charged for spaces to which it has a right to free use under its
Lease.  Each vehicle owner shall promptly respond to any sounding vehicle alarm
or horn, and failure to do so may result in temporary or permanent exclusion of
such vehicle from the parking areas.  Any vehicle which violates the parking
regulations may be cited, towed at the expense of the owner, temporarily or
permanently excluded from the parking areas, or subject to other lawful
consequence.  Bicycles are not permitted in the Building.
 
13. Tenant and its Agents shall not smoke in the Building or at the Building
entrances and exits.
 
14. Tenant shall provide Landlord with a written identification of any vendors
engaged by Tenant to perform services for Tenant at the Premises (examples:
security guards/monitors, telecommunications installers/maintenance), and all
vendors shall be subject to Landlord’s reasonable approval.  No mechanics shall
be allowed to work on the Building or Building Systems other than those engaged
by Landlord.  Tenant shall permit Landlord’s employees and contractors and no
one else to clean the Premises unless Landlord consents in writing.  Tenant
assumes all responsibility for protecting its Premises from theft and vandalism
and Tenant shall see each day before leaving the Premises that all lights are
turned out and that the windows and the doors are closed and securely locked.
 
15. Tenant shall comply with any move-in/move-out rules provided by Landlord and
with any rules provided by Landlord governing access to the Building outside of
Normal Business Hours.  Throughout the Term, no furniture, packages, equipment,
supplies or merchandise of Tenant will be received in the Building, or carried
up or down in the elevators or stairways, except during such hours as shall be
designated by Landlord, and Landlord in all cases shall also have the exclusive
right to prescribe the method and manner in which the same shall be brought in
or taken out of the Building.
 
16. Tenant shall not place oversized cartons, crates or boxes in any area for
trash pickup without Landlord’s prior approval.  Landlord shall be responsible
for trash pickup of normal office refuse placed in ordinary office trash
receptacles only.  Excessive amounts of trash or other out-of-the-ordinary
refuse loads will be removed by Landlord upon request at Tenant’s expense.
 
17. Tenant shall comply with the following sustainability requirements:
 
a.           Tenant shall provide within ten (10) days after Landlord’s request
from time to time, reasonably requested energy and water consumption data and
related information in connection with Tenant’s use of the Premises and all
construction, maintenance, repairs, cleaning, trash disposal and recycling
relating to the Premises performed by or on behalf of Tenant -- all to be used
for purposes of monitoring and improving building efficiencies.
b.           Low/No VOC Paint.  Tenant shall use only interior paints and
coatings (including primers) meeting the environmental requirements of the
current Green Seal™ Environmental Standard For Paints And Coatings - GS-11.
c.           Green Cleaning Products.   All cleaning products used in the
Premises must be certified under the current Green Seal™ Environmental Standard
for Industrial and Institutional Cleaners - GS-37.
d.           Recycling.  The following items must be recycled according to local
capabilities, guidelines and regulations: (i) Paper; (ii) Cardboard; (iii)
Plastics; (iv) Aluminum Cans/Metals; and (v) Glass.
 
18. Tenant shall cause all of Tenant’s Agents to comply with these Building
Rules.
 
19. Landlord reserves the right to rescind, suspend or modify any rules or
regulations and to make such other rules and regulations as, in Landlord’s
reasonable judgment, may from time to time be needed for the safety, care,
maintenance, operation and cleanliness of the Property.  Notice of any action by
Landlord referred to in this section, given to Tenant, shall have the same force
and effect as if originally made a part of the foregoing Lease.  New rules or
regulations will not, however, be unreasonably inconsistent with the proper and
rightful enjoyment of the Premises by Tenant under the Lease.
 

B- 2
PHDATA 4678961_4
 
 

--------------------------------------------------------------------------------

 

 
 
20. These Building Rules are not intended to give Tenant any rights or claims in
the event that Landlord does not enforce any of them against any other tenants
or if Landlord does not have the right to enforce them against any other tenants
and such nonenforcement will not constitute a waiver as to Tenant.
 

B- 3
PHDATA 4678961_4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C”
 
TENANT ESTOPPEL CERTIFICATE
 
Please refer to the documents described in Schedule 1 hereto, (the “Lease
Documents”) including the “Lease” therein described; all defined terms in this
Certificate shall have the same meanings as set forth in the Lease unless
otherwise expressly set forth herein.  The undersigned Tenant hereby certifies
that it is the tenant under the Lease.  Tenant hereby further acknowledges that
it has been advised that the Lease may be collaterally assigned in connection
with a proposed financing secured by the Property and/or may be assigned in
connection with a sale of the Property and certifies both to Landlord and to any
and all prospective mortgagees and purchasers of the Property, including any
trustee on behalf of any holders of notes or other similar instruments, any
holders from time to time of such notes or other instruments, and their
respective successors and assigns (the “Beneficiaries”) that as of the date
hereof:
 
1. The information set forth in attached Schedule 1 is true and correct.
 
2. Tenant is in occupancy of the Premises and the Lease is in full force and
effect, and, except by such writings as are identified on Schedule l, has not
been modified, assigned, supplemented or amended since its original execution,
nor are there any other agreements between Landlord and Tenant concerning the
Premises, whether oral or written.
 
3. All conditions and agreements under the Lease to be satisfied or performed by
Landlord have been satisfied and performed.
 
4. Tenant is not in default under the Lease Documents, Tenant has not received
any notice of default under the Lease Documents, and, to Tenant’s knowledge,
there are no events which have occurred that, with the giving of notice and/or
the passage of time, would result in a default by Tenant under the Lease
Documents.
 
5. Tenant has not paid any Rent due under the Lease more than 30 days in advance
of the date due under the Lease and Tenant has no rights of setoff,
counterclaim, concession or other rights of diminution of any Rent due and
payable under the Lease except as set forth in Schedule 1.
 
6. To Tenant’s knowledge, there are no uncured defaults on the part of Landlord
under the Lease Documents, Tenant has not sent any notice of default under the
Lease Documents to Landlord, and there are no events which have occurred that,
with the giving of notice and/or the passage of time, would result in a default
by Landlord thereunder, and that at the present time Tenant has no claim against
Landlord under the Lease Documents.
 
7. Except as expressly set forth in Part G of Schedule 1, there are no
provisions for any, and Tenant has no, options with respect to the Premises or
all or any portion of the Property.
 
8. No action, voluntary or involuntary, is pending against Tenant under federal
or state bankruptcy or insolvency law.
 
9. The undersigned has the authority to execute and deliver this Certificate on
behalf of Tenant and acknowledges that all Beneficiaries will rely upon this
Certificate in purchasing the Property or extending credit to Landlord or its
successors in interest.
 
10. This Certificate shall be binding upon the successors, assigns and
representatives of Tenant and any party claiming through or under Tenant and
shall inure to the benefit of all Beneficiaries.
 
IN WITNESS WHEREOF, Tenant has executed this Certificate this ____ day of
__________, 2____.
 


Name of Tenant


By:                                                                           
Title:                                                                           

C- 1
PHDATA 4678961_4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO TENANT ESTOPPEL CERTIFICATE
 
Lease Documents, Lease Terms and Current Status
 
A.           Date of Lease:
 
B.           Parties:
 
1.           Landlord:
 
2.           Tenant:
 
C.           Premises:
 
D.           Modifications, Assignments, Supplements or Amendments to Lease:
 


 


 
E.           Commencement Date:
 
F.           Expiration of Current Term:
 
G.           Option Rights:
 
H.           Security Deposit Paid to Landlord: $
 
I.           Current Minimum Annual Rent: $
 
J.           Current Annual Operating Expenses: $
 
K.           Current Total Rent: $
 
L.           Square Feet Demised:
 

C- 2
PHDATA 4678961_4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “D”
 
CLEANING SCHEDULE
 

D- 1
PHDATA 4678961_4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “E”
 
DIRECT PAYMENT RIDER
 
Liberty Property Limited Partnership
Authorization Agreement for Direct Payments (ACH DEBITS)


_____________________________________________________________________________
Company Name  <Insert Tenant Name>
Account Number <Insert Account Number>


I (we) hereby authorize Liberty Property Limited Partnership to initiate debit
entries to my (our) 0 Checking Account 0 Saving Account (select one) indicated
below at the depository financial institution named below, hereinafter called
DEPOSITORY, and to debit the same to such account.  I (we) acknowledge that the
origination of ACH transactions to my (our) account must comply with the
provisions of U.S. law.


Depository Name________________________ Branch________________________________


City ____________________________________State_________________________________


Routing Number __________________________Account Number_______________________


Your monthly rent and operating expenses will be debited from your account on
the 1st day of each month in accordance with the previously executed Lease as
amended.


Liberty Property Limited Partnership’s liability to the Company shall be limited
to its exercise of ordinary care in initiating debit entries.   In no event
shall Liberty Property Limited Partnership be liable for any indirect,
consequential or incidental damages which the Company may incur.


This authorization is to remain in full force and effect until Liberty Property
Limited Partnership has received written notification from me (or either of us)
of its termination in such time and in such manner as to afford Liberty Property
Limited Partnership and Depository a reasonable opportunity to act on it.




Name(s) _________________________________ Title ________________________________
(Please Print)


Signature ____________________________________ Date ____________________________




Phone Number _______________________________ Fax Number _______________________




Email address for Payment Notification ________________________


Either Mail or Fax the completed form to:


Accounts Receivable ACH Department
 
Liberty Property Limited Partnership
 
500 Chesterfield Parkway
 
Malvern, PA  19355
 
Fax # 610-644-4129
 

F-1
PHDATA 4678961_4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “F”
 
PLAN OF IMPROVEMENTS
 


 


 

F-1
PHDATA 4678961_4
 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------